Appeal by the defendant from (1) two judgments of the Supreme Court, Kings County (Juviler, J.), both rendered December 9, 1993, convicting him of assault in the second degree, criminal mischief in the fourth degree, endangering the welfare of a child (three counts), criminal possession of a weapon in the fourth degree, and criminal contempt in the second degree, under indictment No. 8692/93, and aggravated harassment in the second degree (four counts), criminal contempt in the second degree (three counts), and criminal tampering in the third degree, under indictment No. 11458/93, upon his pleas of guilty, and imposing sentences of probation and conditional discharge, and (2) two amended judgments of the same court, both rendered February 9, 1995, revoking the sentences of probation and conditional discharge previously imposed by the same court, upon a finding that he had violated conditions thereof, after a hearing, and imposing sentences of imprisonment upon his previous convictions.
Ordered that the judgments and the amended judgments are affirmed.
The defendant’s claim that he was not competent at the time of his pleas is not supported by the record (see, People v Hollis, 204 AD2d 569; People v Truss, 187 AD2d 742; People v Polimeda, 198 AD2d 242).
We have reviewed the defendant’s remaining arguments and *543find them to be without merit (see, People v Johnston, 186 AD2d 680; People v Haniff, 220 AD2d 449). Rosenblatt, J. P., O’Brien, Copertino and Goldstein, JJ., concur.